[GRUPO TELEVISA, S.A.B. LETTERHEAD] October 14, 2014 Mr. Larry Spirgel Assistant Director Division of Corporation Finance United States Securities and Exchange Commission 100 F. Street, N.E. Washington D.C. 20549 Re: Grupo Televisa, S.A.B. Form 20-F for the Fiscal Year Ended December 31, 2013, as Amended Filed April 29, 2014 File No. 001-12610 Dear Mr. Spirgel: Grupo Televisa, S.A.B. (the “Company”) hereby acknowledges that: ● the Company is responsible for the adequacy and accuracy of the disclosure in its filings; ● Staff comments or changes to disclosures in response to Staff comments do not foreclose the Commission from taking any action with respect to our filings; and ● the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions or comments, please feel free to call me at (525) (55) 261-2433. Sincerely, /s/ Joaquín Balcárcel Santa Cruz Joaquín Balcárcel Santa Cruz Vice President — Legal and General Counsel of Grupo Televisa, S.A.B cc: Kathryn Jacobson, Securities and Exchange Commission Dean Suehiro, Securities and Exchange Commission Emily Drazan, Securities and Exchange Commission Robert S. Littlepage, Securities and Exchange Commission Salvi Rafael Folch Viadero, Grupo Televisa, S.A.B. Kenneth I. Rosh, Fried, Frank, Harris, Shriver & Jacobson LLP Stuart Gelfond, Fried, Frank, Harris, Shriver & Jacobson LLP Joshua Wechsler, Fried, Frank, Harris, Shriver & Jacobson LLP
